PER CURIAM.
We find competent substantial evidence in the record to support the trial court’s order temporarily terminating appellant/former husband’s visitation rights and affirm on this point without further comment.
With respect to the second issue raised on appeal, that of paternal grandparent visitation, there is some confusion in the record. In a Supplemental Order1 entered subsequently to the Final Judgment of Dissolution but prior to the Order Modifying Final Judgment, which modification is the subject of this appeal, the trial court awarded the paternal grandparents unsupervised visitation with the children of the parties. In its Order Modifying Final Judgment, the trial court referred to the grandparent visitation awarded in the earlier Supplemental Order as “supervised” when, in fact, it was unsupervised. We believe this to have been done inadvertently but we are obliged to reverse and remand the case to the trial court for correction of this mischaracterization.
Affirmed in part, reversed in part and remanded.
ERVIN, JOANOS and MINER, JJ., concur.

. This Supplemental Order is not included in the record before us. However, it is appended to appellant's brief and portions of the order are quoted in the report of the Guardian Ad Litem, which is in the record.